DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Summary of Claims
Claims 1, 11-12, 15, and 21-23 are amended due to Applicant's amendment dated 08/05/2022.  Claims 1, 3-4, 6-7, 11-12, 15-18, and 21-23 are pending.
Response to Amendment
The rejection of claims 1, 4, 15, 18, and 22 under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2017/0005275 A1 (“Jeon”) is overcome due to the Applicant’s amendment dated 08/05/2022. The rejection is withdrawn.
The rejection of claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0181546 A1 (“Kang”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Su, Shi-Jian, Chao Cai, and Junji Kido. “RGB phosphorescent organic light-emitting diodes by using host materials with heterocyclic cores: effect of nitrogen atom orientations.” Chemistry of Materials 23.2 (2011): 274-284 (“Su”) is overcome due to the Applicant’s amendment dated 08/05/2022. The rejection is withdrawn.
The rejection of claims 15-18 and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, Su, and Ogiwara et al. US 2016/0028025 A1 (“Ogiwara”) is overcome due to the Applicant’s amendment dated 08/05/2022. The rejection is withdrawn.
The rejection of claims 1, 3-4, 6, 11-12, 15, 18, and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, and Sang et al. KR 20160076882 A—English translation obtained by Google Patents, hereinafter “Sang”—is overcome due to the Applicant’s amendment dated 08/05/2022. The rejection is withdrawn.
The rejection of claims 15-18 and 21-23 under 35 U.S.C. 103 as being unpatentable over Kang in view of Itoi, Sang, and Ogiwara is overcome due to the Applicant’s amendment dated 08/05/2022. The rejection is withdrawn.
Response to Arguments
Applicant’s arguments on pages 33-34 of the reply dated 08/05/2022 with respect to the rejection of claims 1, 3-4, 6-7, 11-12, 15-18, and 21-23 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite in Formulae 2-3 to 2-10, Q4 is NY5. However, claims 11 and 21 (which are dependent upon claims 1 and 15, respectively) recite Q4 is NY5, O, or S. As claims 11 and 21 broaden the limitation of Q4 as recited in claims 1 and 15, it is unclear whether Q4 of claims 11 and 21 may be O or S, or whether Q4 may only be NY5. For purposes of examination, Q4 in claims 11 and 21 will be interpreted as recited in claims 1 and 15, wherein Q4 may only be NY5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As described above with respect to the 112(b) rejection, claims 11 and 21 recites a broader definition for Q4 than as recited in claims 1 and 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 11-12, 15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. KR 20160076882 A (English translation obtained by Google Patents, hereinafter “Sang”) in view of Cho et al. US 2008/0303434 A1 (“Cho”).
Regarding claims 1, 4, 6-7, 11, 15, 18, and 21, Sang teaches an organic electroluminescent device having a low driving voltage, high luminous efficiency, and an improved lifetime by including a compound represented by the general formula (1) below (bottom of pg. 19). 

    PNG
    media_image1.png
    125
    147
    media_image1.png
    Greyscale

General formula (1) may be further represented by formula (4) (bottom of pg. 20).

    PNG
    media_image2.png
    245
    267
    media_image2.png
    Greyscale

Sang teaches specific examples of general formula (1) including compound A-86 (pg. 30).

    PNG
    media_image3.png
    94
    49
    media_image3.png
    Greyscale

Compound A-86 fails to include a condensed ring substituent on the azacarbazole group. However, Sang teaches Ar1 and Ar2 may be substituted and bonded to each other to form a condensed ring (middle of pg. 20). 
Cho teaches a compound that significantly improves lifespan, efficiency, and electrochemical and thermal stabilities of an organic light emitting device (abstract). The compound is represented by Formula 1 below and may be included in light emitting layers (¶ [0012]-[0013] and [0051]-[0052]).

    PNG
    media_image4.png
    238
    238
    media_image4.png
    Greyscale

Cho teaches specific examples of Formula 1 including compound 8 below (pg. 4)

    PNG
    media_image5.png
    138
    159
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diarylamino group
    PNG
    media_image3.png
    94
    49
    media_image3.png
    Greyscale
 with the group
    PNG
    media_image5.png
    138
    159
    media_image5.png
    Greyscale
, to arrive at a compound that reads on the Formula 1 of Cho.  The motivation for doing so would have been to improve lifespan, efficiency, and electrochemical and thermal stabilities, as taught by Cho.
The modified compound A-86 of Sang in view of Cho has the structure below.

    PNG
    media_image6.png
    271
    432
    media_image6.png
    Greyscale

As the modified compound A-86 reads on the Formula 1 of Cho (¶ [0013]-[0016]), the modified compound A-86 is expected to obtain the benefits of Cho.
Per claims 1, 4, 6-7, 11, and 21, the modified compound A-86 reads on the claimed Formula 1-1 (claim 1), Formula 1-1-1 (claim 6), and Formula 1-1-2 (claim 7) wherein:
X1, X2, X4, X5, X7 to X9, and X11 to X13 are each CR1, X3 and X10 are each N;
Each R1 is hydrogen;
R2 is represented by Formula 2 and Formula 2-3 wherein:
Q1 of Formula 2 is CY1Y2 and Q2 of Formula 2-3 is C;
R3 and R4 are each hydrogen, Y1 and Y2 are each aryl groups having 6 ring-forming carbon atoms, and Y3 to Y5 are not required to be present;
a and b are each 4;
Per claim 15, while Sang fails to specifically teach an example of an organic electroluminescent device comprising the modified compound A-86, Sang does teach compounds represented by general formula (1) are preferably provided in a light emitting layer (bottom of pg. 57). Additionally, Sang teaches specific examples of organic EL devices including Example 9-1 comprising the following structure: ITO (anode)/ m-MTDATA (hole transporting layer) /TCTA/Compound A-31 (compound of general formula (1)) and 10% dopant (light emitting layer) /BCP /Alq3 (electron transport layer)/LiF/Al (cathode) (middle of pg. 80, fourth and sixth paragraphs of pg. 19, and pg. 81).
Therefore, given the teachings of Sang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute compound A-31 with the modified compound A-86 in the organic EL device of Example 9-1, because Sang teaches the compounds of general formula (1) may suitably selected as material in the light emitting layer, and Cho teaches the compound has improved lifespan, efficiency, and electrochemical and thermal stabilities. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light emitting layer of the organic electroluminescent device of Sang in view of Cho and possess the benefits taught by Sang and Cho.  See MPEP 2143.I.(B).
The resulting organic electroluminescent device comprises an anode made of a combination of In and Ti (ITO) and a cathode made of LiF/Al.
Per claim 18, Formulae 1-3-1, 1-4-1, and 1-3-2 are not required to be present and thus the limitations are met.
Regarding claims 3, 12, and 22, Sang in view of Cho teach organic electroluminescent device comprising the modified compound A-86 as described above with respect to claims 1 and 15. 
While the modified compound A-86 fails to provide a nitrogen on the 4-position of the azacarbazole, Sang does teach X1 to X8 are each N or C(R2) wherein at least one of X1 to X8 is N (beginning of pg. 20).
Therefore, given the general formula and teachings of Sang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the nitrogen of the azacarbazole group on the 5-position instead of the 6-position, because Sang teaches any of X1 to X8 may be N or C(R2) provided that at least one of X1 to X8 is N.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic electroluminescent device of Sang in view of Cho and possess the benefits taught by Sang and Cho.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the nitrogen on the 5-position, because it would have been choosing from one of eight possible locations the nitrogen could be, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the organic layer of the organic electroluminescent device of Sang in view of Cho and possessing the benefits taught by Sang and Cho.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Sang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound A-86 has the same structure as the claimed compound 3 below.

    PNG
    media_image7.png
    239
    300
    media_image7.png
    Greyscale

Sang in view of Cho fails to teach the modified compound A-86 has an absolute value of a difference between a singlet energy level and a triplet energy level of 0.2 eV or less.
The instant specification recites that the nitrogen-containing compound according to an embodiment of the present disclosure—that is, a compound represented by Formula 1 (instant ¶ [0007]—has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]). Specifically, the instant specification recites that the nitrogen-containing compound of Formula 1 may have an absolute value of the difference between a singlet energy level and a triplet energy level of 0.2 eV or less (instant ¶ [0064]). Compound 3 is an example of Formula 1 (instant ¶ [00104] and pg. 25). Since Sang in view of Cho teaches compound 3, the same structure as disclosed by the Applicant, the difference between the singlet energy level and the triplet energy is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. KR 20160076882 A (English translation obtained by Google Patents, hereinafter “Sang”) in view of Cho et al. US 2008/0303434 A1 (“Cho”) as applied to claim 15 above, and further in view of Lee US 2006/0103298 (“Lee”).
Regarding claim 16, Sang in view of Cho teach the organic electroluminescent device comprising the modified compound A-86 as described above with respect to claim 15. 
While the organic electroluminescent device comprises the modified compound A-86 as a host in the light emitting layer (first paragraph of pg. 58), Sang fails to teach the modified compound A-86 is used as a dopant. However, Sang does teach compounds represented by formula (1) having hole-transporting ability (abstract).
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescent device of Sang in view of Cho, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in Example 1 comprising a lesser amount of the first host material than the second host material, and a specific example of an OELD in Example 3 comprising a greater amount of the first host material than the second host material (Table 1). The results in Table 1 show the life span of the device of Example 1 is greater than the life span of the device of Example 3. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material to the electroluminescent device of Sang in view of Cho in such a quantity that there would be a greater amount of second host material than first host material, based on the teaching of Lee.  The motivation for doing so would have been to provide an organic electroluminescent device with a longer life span, as taught by Lee.
The organic electroluminescent device of Sang in view of Cho and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material comprises the modified compound A-86. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescent device of Sang in view of Cho and Lee reads on claim 16, wherein the modified compound described above is a dopant.
Regarding claim 17, Sang in view of Cho and Lee teach the organic electroluminescent device comprising the modified compound A-86 as described above with respect to claim 16. 
While the modified compound A-86 fails to provide a nitrogen on the 4-position of the azacarbazole, Sang does teach X1 to X8 are each N or C(R2) wherein at least one of X1 to X8 is N (beginning of pg. 20).
Therefore, given the general formula and teachings of Sang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the nitrogen of the azacarbazole group on the 5-position instead of the 6-position, because Sang teaches any of X1 to X8 may be N or C(R2) provided that at least one of X1 to X8 is N.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic electroluminescent device of Sang in view of Cho and Lee and possess the benefits taught by Sang, Cho, and Lee.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the nitrogen on the 5-position, because it would have been choosing from one of eight possible locations the nitrogen could be, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the organic layer of the organic electroluminescent device of Sang in view of Cho and possessing the benefits taught by Sang and Cho.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Sang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound A-86 has the same structure as the claimed compound 3.
Sang in view of Cho and Lee appears silent with respect to the modified compound A-86 being a thermally activated delayed fluorescence dopant.
The instant specification recites that the nitrogen-containing compound represented by Formula 1 may be applied to a thermally activated delayed fluorescence material (instant ¶ [00105]). As recited in instant ¶ [00103], compound 3 is an example of a nitrogen-containing compound represented by Formula 1. Since Sang in view of Cho and Lee teaches compound 3, the same structures as disclosed by the Applicant, the property of being a thermally activated delayed fluorescence dopant absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 

Claims 1, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek WO 2015158690 A1 (English translation obtained by Global Dossier, hereinafter “Ambrosek”) in view of Itoi US 2016/0118595 A1 (“Itoi”).
Regarding claims 1, 15, and 18, Ambrosek teaches an example of an OLED in Fig. 1 comprising a cathode, electron injection and transport layers (EIL and ETL), an emitter layer (EML), hole transport, electron blocking, and hole injection layers (HTL, EBL, and HIL), and an anode (Fig. 1 and third paragraph of pg. 1). The OLED contains compounds represented by formula 1 as a host material for luminescent emitters (dopants) in the emitter layer (first half of pg. 2 and first half of pg. 8). Formula 1 is provided below (first half of pg. 2).

    PNG
    media_image8.png
    121
    92
    media_image8.png
    Greyscale

Formula 1 may be further represented by formula 3e below (pg. 5).

    PNG
    media_image9.png
    99
    159
    media_image9.png
    Greyscale

Specific examples of formula 1 include the compound below (pg. 9).

    PNG
    media_image10.png
    150
    127
    media_image10.png
    Greyscale

The compound above fails to include an azacarbazole group. However, Ambrosek does teach each Z may be CR or N (middle of pg. 5).
Itoi teaches an organic electroluminescent device including a material represented by Formula I below (abstract).

    PNG
    media_image11.png
    187
    286
    media_image11.png
    Greyscale


Itoi teaches the azacarbazole moiety (the leftmost ring) of Formula 1 contributes to improving the electron resistance of the material, increasing the durability and emission lifetime, and increasing the lifetime of the organic electroluminescent device (¶ [0011]and [0038]). In particular, Itoi teaches the organic electroluminescent devices of Examples 1 to 4 exhibited longer lifetimes than that of Comparative Example 1 (¶ [0076]) and Table 1). Comparative Example 1 comprises Comparative Compound C1 and Examples 1 to 4 comprise Compounds 1, 5, 9, 13 which are identical to Comparative Compound C1 except for the use of azacarbazole instead of carbazole (¶ [0072]-[0073] and Table 1). Specifically, Itoi teaches Example 4 comprising compound 13 has a lower voltage and higher lifetime than Comparative Example 1 (Table 1). Comparative Compound C1 and compound 13 are shown below, respectively (pg. 6).

    PNG
    media_image12.png
    247
    366
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    256
    375
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazole group of the compound of Ambrosek with the azacarbazole group as shown in compound 13 of Itoi.
The modified compound of Ambrosek in view of Itoi has the following structure:

    PNG
    media_image14.png
    347
    287
    media_image14.png
    Greyscale

Per claims 1 and 18, the modified compound reads on the claimed Formula 1-4-1 wherein:
X5, X9, and X11 are each CR1, X10 and X13 are each N;
Each R1 is hydrogen;
R2 is represented by Formula 2 wherein:
Q1 of Formula 2 is O;
R3 and R4 are each hydrogen, Y1 to Y5 are not required to be present;
a and b are each 4;
Per claim 15, Ambrosek fails to teach the materials of the anode and cathode. However, Itoi teaches an example of an OLED comprising ITO as the anode and LiF/Al as the cathode (¶ [0425] and [0432]-[0435]). Itoi teaches such materials allow the anode to efficiently inject holes into the emitting layer and the cathode to inject the electrons into the emitting layer (¶ [0355] and [0358]-[0359]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Ambrosek in view of Itoi by forming the anode with ITO and the cathode with LiF/Al, as taught by Itoi.  One would have been motivated to do so because Ambrosek does not teach the anode and cathode are limited to particular materials and Itoi teaches such materials are suitable for the anode and cathode.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Itoi teaches such materials allow the anode and cathode to injection holes and electrons into the emitting layer and therefore forming the anode and cathode with ITO and LiF/Al, respectively, in the device of Ambrosek in view of Itoi would yield the benefit of injecting holes and electrons into the emitting layer, as described above.
The resulting OLED comprises an anode made of ITO (a mixture of In and Ti) and a cathode made of LiF/Al.
	
Claims 3-4, 11-12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek WO 2015158690 A1 (English translation obtained by Global Dossier, hereinafter “Ambrosek”) in view of Itoi US 2016/0118595 A1 (“Itoi”) as applied to claims 1 and 15 above, and further in view of Cho et al. US 2008/0303434 A1 (“Cho”).
Regarding claims 3, 12, and 23, Ambrosek in view of Itoi teach OLED comprising the modified compound with respect to claims 1 and 15 as described above.
While the modified compound includes a pyrazine core and fails to include a pyridine core, Ambrosek teaches the compound may be represented by formula 3e or formula 3d, shown below, respectively (pg. 5).

    PNG
    media_image15.png
    119
    154
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    122
    158
    media_image16.png
    Greyscale

Therefore, given the general formulas and teachings of Ambrosek, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazine core with a pyridine core, to arrive at a compound that reads on the formula 3d, because Ambrosek teaches the compound may suitably be represented by any of formulas 3a to 3m (pg. 5).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the matrix material in the emitter layer of the OLED of Amrbosek in view of Itoi and possess the benefits taught by Ambrosek.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the formula 3d, because it would have been choosing from one of formulas 3a to 3m, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the emitter layer of the OLED device of Ambrosek in view of Itoi and possessing the benefits taught by Ambrosek.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formulas 3a to 3m having the benefits taught by Ambrosek in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Ambrosek in view of Itoi fails to include a spiro group. However, Ambrosek teaches donor groups may include either of the following, wherein R may be aryl groups (second half of pg. 6):

    PNG
    media_image17.png
    86
    128
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    109
    130
    media_image18.png
    Greyscale

Cho teaches a compound that significantly improves lifespan, efficiency, and electrochemical and thermal stabilities of an organic light emitting device (abstract). The compound is represented by Formula 1 below and may be included in light emitting layers (¶ [0012]-[0013] and [0051]-[0052]).

    PNG
    media_image4.png
    238
    238
    media_image4.png
    Greyscale

Cho teaches specific examples of Formula 1 including compound 8 below (pg. 4)

    PNG
    media_image5.png
    138
    159
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenoxazine group
    PNG
    media_image17.png
    86
    128
    media_image17.png
    Greyscale
 with the substituted acridine group
    PNG
    media_image18.png
    109
    130
    media_image18.png
    Greyscale
, wherein the R groups are aryl groups that are bonded together to form a ring, to arrive at a compound that reads on the Formula 1 of Cho, as shown in compound 8.  The motivation for doing so would have been to improve lifespan, efficiency, and electrochemical and thermal stabilities, as taught by Cho.
The modified compound of Ambrosek in view of Itoi and Cho has the structure below.

    PNG
    media_image19.png
    377
    358
    media_image19.png
    Greyscale

Regarding claims 4, 11, and 21, the modified compound reads on the claimed Formula 1-4-2 wherein:
X1 to X3, and X5 to X8 are each CR1, X4 is N;
Each R1 is hydrogen;
R2 is represented by Formula 2 and Formula 2-3 wherein:
Q1 of Formula 2 is CY1Y2 and Q2 of Formula 2-3 is C;
R3 and R4 are each hydrogen, Y1 and Y2 are each aryl groups having 6 ring-forming carbon atoms, and Y3 to Y5 are not required to be present;
a and b are each 4;
Per claims 12 and 23, the modified compound reads on the claimed compound 99.
Per claim 3, Ambrosek in view of Itoi fails to teach the modified compound has an absolute value of a difference between a singlet energy level and a triplet energy level of 0.2 eV or less.
The instant specification recites that the nitrogen-containing compound according to an embodiment of the present disclosure—that is, a compound represented by Formula 1 (instant ¶ [0007]—has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]). Specifically, the instant specification recites that the nitrogen-containing compound of Formula 1 may have an absolute value of the difference between a singlet energy level and a triplet energy level of 0.2 eV or less (instant ¶ [0064]). Compound 99 is an example of Formula 1 (instant ¶ [00104] and pg. 29). Since Ambrosek in view of Itoi teaches compound 99, the same structure as disclosed by the Applicant, the difference between the singlet energy level and the triplet energy is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek WO 2015158690 A1 (English translation obtained by Globa Dossier, hereinafter “Ambrosek”) in view of Itoi US 2016/0118595 A1 (“Itoi”) as applied to claim 15 above, and further in view of Lee US 2006/0103298 (“Lee”).
Regarding claim 16, Ambrosek in view of Itoi teach the OLED comprising the modified compound as described above with respect to claim 15. 
While the OLED comprises the modified compound as a host in the emitter layer (first half of pg. 8), Ambrosek fails to teach the modified compound is used as a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the OLED of Ambrosek in view of Itoi, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in Example 1 comprising a lesser amount of the first host material than the second host material, and a specific example of an OELD in Example 3 comprising a greater amount of the first host material than the second host material (Table 1). The results in Table 1 show the life span of the device of Example 1 is greater than the life span of the device of Example 3. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material to the OLED of Ambrosek in view of Itoi in such a quantity that there would be a greater amount of second host material than first host material, based on the teaching of Lee.  The motivation for doing so would have been to provide an OLED with a longer life span, as taught by Lee.
The organic electroluminescent device of Ambrosek in view of Itoi and Lee comprises a emitter layer, wherein the emitter layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material comprises the modified compound of Ambrosek in view of Itoi. As a dopant is known in the pertinent art to be a minority component in an emitter layer, the organic electroluminescent device of Ambrosek in view of Itoi and Lee reads on claim 16, wherein the modified compound described above is a dopant.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek WO 2015158690 A1 (English translation obtained by Globa Dossier, hereinafter “Ambrosek”) in view of Itoi US 2016/0118595 A1 (“Itoi”) and Lee US 2006/0103298 (“Lee”) as applied to claim 16 above, and further in view of Cho et al. US 2008/0303434 A1 (“Cho”).
Regarding claim 17, Ambrosek in view of Itoi and Lee teach the organic electroluminescent device comprising the modified compound as described above with respect to claim 16. 
While the modified compound includes a pyrazine core and fails to include a pyridine core, Ambrosek teaches the compound may be represented by formula 3e or formula 3d, shown below, respectively (pg. 5).

    PNG
    media_image15.png
    119
    154
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    122
    158
    media_image16.png
    Greyscale

Therefore, given the general formulas and teachings of Ambrosek, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazine core with a pyridine core, to arrive at a compound that reads on the formula 3d, because Ambrosek teaches the compound may suitably be represented by any of formulas 3a to 3m (pg. 5).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the matrix material in the emitter layer of the OLED of Amrbosek in view of Itoi and possess the benefits taught by Ambrosek.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the formula 3d, because it would have been choosing from one of formulas 3a to 3m of which to represent the compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the emitter layer of the OLED device of Ambrosek in view of Itoi and possessing the benefits taught by Ambrosek.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formulas 3a to 3m having the benefits taught by Ambrosek in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Ambrosek in view of Itoi fails to include a spiro group. However, Ambrosek teaches donor groups may include either of the following, wherein R may be aryl groups (second half of pg. 6):

    PNG
    media_image17.png
    86
    128
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    109
    130
    media_image18.png
    Greyscale

Cho teaches a compound that significantly improves lifespan, efficiency, and electrochemical and thermal stabilities of an organic light emitting device (abstract). The compound is represented by Formula 1 below (¶ [0012]-[0013]). Such compounds may be included in light emitting layers (¶ [0051]-[0052]).

    PNG
    media_image4.png
    238
    238
    media_image4.png
    Greyscale

Cho teaches specific examples of Formula 1 including compound 8 below (pg. 4)

    PNG
    media_image5.png
    138
    159
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenoxazine group
    PNG
    media_image17.png
    86
    128
    media_image17.png
    Greyscale
 with the substituted acridine group
    PNG
    media_image18.png
    109
    130
    media_image18.png
    Greyscale
, wherein the R groups are aryl groups that are bonded together to form a ring, to arrive at a compound that reads on the Formula 1 of Cho, as shown in compound 8.  The motivation for doing so would have been to improve lifespan, efficiency, and electrochemical and thermal stabilities, as taught by Cho.
The modified compound of Ambrosek in view of Itoi, Lee, and Cho has the structure below.

    PNG
    media_image19.png
    377
    358
    media_image19.png
    Greyscale

The modified compound above has the same structure as the claimed compound 99.
Ambrosek in view of Itoi, Lee, and Cho silent with respect to the modified compound being a thermally activated delayed fluorescence dopant.
The instant specification recites that the nitrogen-containing compound represented by Formula 1 may be applied to a thermally activated delayed fluorescence material (instant ¶ [00105]). As recited in instant ¶ [00103] and pg. 29, compound 99 is an example of a nitrogen-containing compound represented by Formula 1. Since Ambrosek in view of Itoi, Lee, and Cho teaches compound 99, the same structures as disclosed by the Applicant, the property of being a thermally activated delayed fluorescence dopant absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786